Citation Nr: 0425798	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-10 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert T. Marcinkowski, 
Attorney


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from June 1960 to June 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The Board notes that the veteran requested a hearing in July 
2002.  He was notified of the date, time, and location of 
that hearing by a VA letter dated in July 2004.  The veteran 
withdrew his request for a hearing in August 2004 and there 
are no other outstanding hearing requests of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary for the veteran's claim of entitlement to PTSD. 

The Board notes that in November 2000 Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The VCAA also provides that VA shall make reasonable efforts 
to assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The Board has thoroughly reviewed the claims file and it does 
not appear that the veteran has yet been apprised of the new 
rights provided to him under the VCAA.  In Quartuccio, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the failure by the Board to enforce compliance with 
the requirements of 38 U.S.C.A. § 5103(a) for the VA to 
inform a claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform the claimant which 
evidence the VA will seek to provide and which evidence the 
claimant is to provide, is remandable error.  Given the 
guidance from the Court, this procedural error must be 
addressed prior to final appellate review.  

The Board also notes that in a statement received in April 
2001, the veteran reported that he was assaulted during 
active service in either March or April 1963 at Ft. [redacted], 
[redacted] while he was with the [redacted] Corps.  With 
respect to a claim for PTSD based on the occurrence of an in-
service assault, evidence from sources other than the 
veteran's service records may corroborate his account of the 
in-service incident.  Examples of evidence that may be used 
to corroborate PTSD personal assault allegations include, but 
are not limited to: records from law enforcement authorities; 
mental health counseling centers, hospitals or physicians; 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of a stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See 38 C.F.R. § 
3.304(f)(3) (2003).  The RO should ensure that an appropriate 
personal assault development letter is sent to the veteran.

The Board notes further, that the veteran reported that in 
connection with the assault, a hearing was held before the 
company commander and that the day after the hearing, he went 
to the Inspector General to report the incident.  He asserts 
that there should be official documentation of both events.

Finally, the Board notes that in correspondence from the 
veteran dated in April 2001, the veteran indicated that he 
had been seen by mental health professionals within a few 
years of his discharge from military service.  In this 
regard, the veteran indicated that in September 1965, he was 
diagnosed as having a "nerve problem" by three physicians.  
He then stated that in October 1965 he saw his first 
psychiatrist, Dr. Joan Paul Goss who he purportedly saw until 
the Spring of 1967.  The veteran reported that he next sought 
treatment in July 1969 from [redacted] County Mental Health, and 
that he has since been under psychiatric treatment throughout 
he years.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issue on appeal.  
In particular, the RO should notify the 
veteran of what evidence is required to 
substantiate his claim, what evidence, if 
any, the veteran is to submit, and what 
evidence, if any, VA will obtain in 
accordance with the VCAA.  See 
Quartuccio, supra.  Any notice given, or 
action taken thereafter, must comply with 
the provisions of the VCAA as well as any 
applicable legal precedent.   

2.  The RO should contact the appropriate 
government entity to request any official 
documentation/reports of the hearing held 
before the company commander and the 
meeting with the Inspector General 
regarding the claimed assault of the 
veteran at Ft. [redacted], [redacted] in 
March or April 1963. 

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers who treated him 
for any neuropsychiatric disability from 
his discharge in June 1963 to the 
present.  The RO should procure duly 
executed authorization for the release of 
private medical records.  In particular, 
the RO should obtain copies of treatment 
records of the veteran from Dr. Joan Paul 
Goss (approximately from October 1965 to 
the Spring of 1967), and from [redacted] 
County Mental Health (around July 1969).  

4.  The RO should also ask the veteran to 
identify any evidence from other sources 
might corroborate his account of the 
claimed inservice assault.  He should be 
notified that examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities; mental 
health counseling centers; hospitals or 
physicians; and statements from family 
members, roommates, fellow service 
members, or clergy.  The RO should obtain 
records that the veteran identifies and 
associate them with the veteran's claims 
folder.  If no such records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact.

The veteran should also be notified that 
evidence of behavior changes following 
the claimed assault is one type of 
relevant evidenced that may be in these 
sources.  Examples of behavior changes 
that may constitute credible evidence of 
the stressor include, but are not limited 
to: deterioration in work performance; 
substance abuse; episodes of depression; 
panic attacks or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  

5.  After the above requested development 
has been accomplished, the RO should 
review the additional evidence added to 
the record and undertake any other 
indicated appropriate development to 
include scheduling the veteran for a VA 
examination if deemed to be in order.  
The RO should ensure that there has been 
compliance with the duties to notify and 
assist the veteran as set forth in the 
VCAA.  The RO should then readjudicate 
the issue on appeal.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



